Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 and 23-24 were previously cancelled, no claims have been newly cancelled, claims 22, 25-26 and 28-31 have been amended, the disclosure has not been amended, and no new claims have been added as per the amendment filed October 26, 2020.  One  additional or supplemental Information Disclosure Statement (1 IDS) filed October 21, 2020 has been received with all non-US patent references, annotated, and made of record.   
Claims 22 and 25-36 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 22 and 25-36 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  This standard does not appear to have been met.  For example, in claim 22 the term “providing a poultry-derived composition to a subject in need thereof” encompasses an effectively limitless array of subject matter because the standard implied by the term “improving nutritional and health benefits” (last line of Abstract) does not appear to have been defined in the disclosure.  In addition, the instant disclosure has failed to come close to providing a written description that adequately supports this vast scope of subject matter.   And inspection of the disclosure has revealed at pages 1-9 the repeated presence of the speculative term “may” in nearly every paragraph with a total of 63 occurrences in the first nine pages.  Therefore it is hard to determine how much of the instant “Summary” and the instant “Detailed Description” amounts to any more than speculation.  Therefore it is questionable whether the instant claimed subject matter has been reduced to practice based on a fair reading of the first 9 pages of the instant specification.  The examples do not appear to in vitro to in vivo test subjects.  
b) Disclosure of Drawings or Structural Chemical Formulas?  This factor is not relevant to the instant analysis.  
c) Sufficient relevant identifying characteristics?  As noted above, the instant disclosure does not appears to have adequately supported with written description the extrapolation of the instant claimed healthy-promotion to complete in vivo subjects of any variety.  
d) Method of making the claimed invention?  See the previous paragraph of this analysis.  
e) Level of skill in the art?  One of ordinary skill would be expected to be knowledgeable concerning how to test the poultry-derived broths for health-promotion activity in cell samples in culture and in complete living hosts in need thereof.  
f) Predictability in the art?  The small amount of relevant prior art now of record herein is found to be a proper basis for finding that this art area is unpredictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 5 of the instant response that the instant rejection should be withdrawn in view of the amendment to the claimed subject matter.  Examiner respectfully disagrees because the exemplifications now of record only provide an adequate written description in support of the treatment of a jaw disorder referred to at page 19 of the response as “TMD.”  The extensive lists of other disorders disclosed at pages 24-30 suggest numerous possibilities of other specific disease treatments, but the disclosure provided is insufficient to provide an adequate written description in support any claim directed to any one of the conditions listed.  In addition the disclosure is, for the same reasons, inadequately supportive of the very broad language now present in clam 22.  It is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  For these reasons the instant rejection has been found to remain valid and therefore properly maintained.
Claims 22 and 25-36 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the generation of avian parts sourced broths and their application to the treatment of the jaw disorder “TMD,” does not reasonably provide enablement for any other nutrition and health promoting effect(s) of any avian parts-generated broth with or without any additive or additives.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:   
A.  The breadth of the claims:  The instant claims are overly broad and indefinite based on the analysis in the instant introductory paragraph provided above.   
B.  The nature of the claimed subject matter:  The instant claims 22 and 25-36 are directed to providing an avian-sourced broth, including the chicken broth AAC1, to improve the nutrition and health of a host in need thereof.  
C.  The state of the prior art:  A review of the prior art presently of record has generated a few references that appear to read on the claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to prepare and test poultry-based broths for the health-promoting effects of chemical and biochemical content.    
E.  The level of predictability in the art:  In view of what appear to be inconsistencies between what has been disclosed and what has been claimed, the instant art area appears to remain unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided a substantial but incomplete data set that does not provide adequate enabling support the subject matter now presently claimed.  
G.  The existence of working examples: This factor has been addressed in previous paragraphs of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 5 of the instant response that the enablement of the subject matter claimed in the parent application US 14/325,694, now patent US 10,555,967, must carry over to the instant application.  Examiner respectfully disagrees noting that the subject matter of the claims herein are clearly different in content than the claims of the parent patent.   Additionally the instant claims have been amended to produce a new preamble wherein the subject matter has not been well defined with a functional terminology that has not clearly defined the present subject matter area of interest.   The term “subject in need thereof suggests an intention to claim one or more medicinal methods of treatment.  If that is the case, the instant disclosure has only enabled the treatment of the jaw disorder referred to as TMD, but has not adequately enabled any other method of treatment among those listed at pages 24-30 of the disclosure.  As noted in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) a patent is granted for work already accomplished and “... is not a hunting license.”  
Claims 22 and 25-36 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 22 at lines 1-2, the term “providing a poultry-derived composition to a subject in need thereof” provokes the question -- in need of what?--.  The lack of an adequately defined purpose means that examiner can presume any purpose, including eating food, a purpose that is rendered obvious in view of applicant’s own admission at page 8, and lines 1-2 of paragraph [0043].  Amendment of the claim to provide a proper preamble statement of intended subject matter is respectfully requested.  
Applicant’s arguments with respect to claims 22 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
 The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 22 and 25-36 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 6-18 of copending Application No. 16/832,413.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of administering a poultry broth to improve the health of a host in need thereof and are directed to substantially overlapping subject matter.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.  
At page 6 of the instant response applicant has acknowledged the instant rejection as valid, but has not provided an accepted Terminal Disclaimer.  Therefore the rejection has been maintained.  
Claims 22 and 25-36 of this application conflict with claims 6-18 of copending Application No. 16/832,413.  37 CFR §1.78(b) provides that where two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications (emphasis added).  See MPEP §822.  
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
    “A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”  
Claims 22 and 25-36 are rejected under 35 U.S.C. §103 as being unpatentable over Vouland et al. ‘041 (PTO-1449 #1, US Pat. ref. #1; US 7,671,041) in view of Alkayali ‘327 (PTO-1449 #1, US Pat. ref. #2; US 6,025,327) and further in view of Ishaq ‘841 (PTO-1449 #2: US Pat. ref. #1; US 6,780,841).  
The instant claims are directed to the administration of a composition generated by a high temperature generation of chicken parts or turkey parts to promote the health of a subject in need thereof.  
Vouland et al. ‘041 discloses avian parts digested to generate a broth with overlap with the instant claimed broth contents and having similar claimed health promoting activity when administered to a subject in need thereof.  
Vouland et al. ‘041 does not expressly disclose the details of the instant claimed method of health promotion, but does disclose the identities of the chemical constituents of the composition produced, and also discloses similar health promoting effects.  
Alkayali ‘327 discloses and claims (claims 1-3) chicken tissue hydrolysis as a means to obtain compositions with similar health-promoting activity (claims 4-7) as those disclosed herein.  
Ishaq ‘841 discloses and claims (claims 1-15) tissue hydrolysis processes as a means to obtain compositions with similar health promoting effects (claims 16-17) as those disclosed herein and in the previously cited references.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to notice an overlap between the instant disclosed subject matters of Alkayali ‘327 and Ishaq ‘841 the disclosure of the Vouland et al. ‘041 reference to the similar methods of making compositions derived from the broth making of avian issue sources and the overlapping health promoting properties thereof.  
One having ordinary skill in the art would have been motivated to combine these references because of the above noted overlaps in both the methods of making and the health-promotional utilities of the broths produced.   
Therefore, the instant claimed health-promoting effects following administration thereof would have been obvious to one of ordinary skill in the art having the above-cited reference before him before the effective filing date of the claimed invention.  
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.  
Applicant has argued beginning at page 6 that the rejection is in error because the molecular weight ranges of the proteins disclosed herein have not been disclosed in the cited prior art.   Examiner respectfully disagrees because applicant appears to be applying an anticipation argument when the instant rejection is an obviousness rejection meaning that the cited art does not have to meet the 102-rejection requirement.   For this reason the instant rejection has been found to remain valid and therefore properly maintained.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  




LECrane:lec
03/23/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600